Citation Nr: 1046009	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-33 166	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent from 
December 19, 2005 through October 23, 2006 and in excess of 30 
percent beginning December 1, 2007 for service-connected right 
knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to January 
1956.  He served with the Army National Guard from January 1956 
to March 1985.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2010, and a copy of the transcript is of record.

In April 2010 the Board of Veterans' Appeals (Board) granted 
service connection for a left knee disability secondary to 
service-connected right knee disability and remanded the issue 
currently on appeal to the Department of Veterans Affairs (VA) 
Regional Office in Portland, Oregon (RO) for examination of the 
Veteran's right knee.

A VA evaluation of the Veteran's right knee was obtained in 
September 2010.  Consequently, there has been substantial 
compliance with the April 2010 remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court 
or the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders); 
see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for an increased rating for his service-
connected right knee disability; and he has otherwise been 
assisted in the development of his claim.

2.  Range of motion of the right knee was from 15 to 100 degrees 
on examination in June 2006, from 10 to 130 degrees on 
examination in August 2007, from 12 to 120 degrees on examination 
in February 2009, and from 15 to 115 degrees on examination in 
September 2010.

3.  The evidence does not show severe painful motion or weakness 
in the right knee since December 1, 2007.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent from 
December 19, 2005 through October 23, 2006 and in excess of 30 
percent beginning December 1, 2007 for right knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055-5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran a letter in February 2006, prior to adjudication, 
which informed him of the requirements needed to establish 
entitlement to service connection for a right knee disability.  
Service connection was subsequently granted for a right knee 
disability by rating decision in June 2007.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until a September 
2008 letter, the VA General Counsel has held that 38 U.S.C.A. § 
5103(a) does not require VA to provide notice of the information 
and evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service connection 
for a disability, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
appropriate notice has been given in this case with respect to 
the increased rating claim.

In accordance with the requirements of VCAA, the February 2006 
letter informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Additional private medical 
evidence was subsequently added to the claims files.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the September 2008 letter on disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in February 2009 and September 2010.

The Board concludes that all available evidence that is pertinent 
to the claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claim.  The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at his 
February 2010 hearing.  The Board additionally finds that general 
due process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2010).

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the February 2010 hearing, the Veteran was afforded an 
extensive opportunity to present testimony, evidence, and 
argument.  The transcript reveals an appropriate colloquy between 
the Veteran and the Veterans Law Judge, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 
12 Vet. App. 517 (1999).   
Analysis of the Claim

The Veteran was granted service connection for right knee 
disability by rating decision in June 2007 and assigned a 20 
percent rating effective from December 19, 2005 through October 
23, 2006, a temporary total disability rating from October 24, 
2006 through November 30, 2007 as a result of surgery, and a 30 
percent rating beginning December 1, 2007.  The Veteran timely 
appealed.  

The Veteran has contended, including at his February 2010 
hearing, that the service-connected disability at issue is more 
severely disabling than is reflected by the currently assigned 
ratings.  Because the Veteran's right knee disability is not 
shown to manifest the symptomatology required for a higher rating 
under the rating schedule, and VA is obligated to only apply the 
applicable rating schedule to disability rating claims, the claim 
for an initial rating in excess of 20 percent from December 19, 
2005 through October 23, 2006 and in excess 30 percent beginning 
December 1, 2007 for right knee disability will be denied.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the Veteran is appealing the initial assignment of 
a disability rating, as in this case, the severity of the 
disability is to be considered during the entire period from the 
initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

The Veteran's right knee prosthesis was accomplished in October 
2006.  As required by 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
the service-connected right total knee replacement was initially 
rated as 100 percent disabling.  After the one-year period 
following implantation-Diagnostic Code 5055 provides that the 
minimum disability rating which may be assigned, post-knee 
replacement is 30 percent.  A 60 percent disability rating is 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
adjudicators are instructed to rate by analogy to Diagnostic 
Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), 
or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2010).

Diagnostic Code 5257 provides ratings for impairment of the knee 
that includes recurrent subluxation or lateral instability. 
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides 
a noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, 
Plate II (2010) (showing normal flexion and extension as between 
0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion 
of the tibia and fibula with loose motion and requiring a brace; 
a 30 percent rating is assigned for malunion with marked knee or 
ankle disability and a 20 percent is assigned for moderate knee 
or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2010).

VA treatment records from August 2004 to February 2006 reveal 
that range of motion of the right knee was from 10 to 110 degrees 
in August 2004.  No other right knee findings are reported.

According to a June 2006 medical report from D.A. Thorsett, M.D., 
the Veteran was seen for degenerative arthritis of the right 
knee.  He had an obvious antalgic stiff-legged gait favoring the 
right side, which he held in the flexed position.  There was mild 
swelling.  Range of motion of the right knee was from 15 to 100 
degrees.  The knee was stable to varus and valgus stress.  There 
was mild subjective paresthesia in a stocking glove distribution, 
nothing focal; strength was 5/5 in dorsiflexion, plantar flexion, 
knee extension and flexion.  X-rays showed severe 
tricompartmental degenerative disease of the right knee involving 
primarily the medial compartment.  The impression was clinical 
and radiographic evidence of advanced degenerative disease of the 
right knee.

Treatment records from Western Orthopedics, dated in October and 
November 2006, reveal that the Veteran underwent a total right 
knee arthroplasty in October 2006 for his degenerative disease.  
Progress was reported to be fair.

A VA knee evaluation was conducted in August 2007.  The Veteran 
complained of occasional catching but no locking.  He had pain 
going up and down stairs.  He used a cane to walk.  On physical 
examination, motion was from 10 to 130 degrees and strength was 
5/5.  There was no pain or swelling noted, and in regard to his 
present contentions, no instability.  The assessment was right 
total knee arthroplasty, status post history of arthritis, 
chondromalacia, internal derangement, status post arthrotomy.  
The examiner noted that it was within reason to believe that the 
Veteran had lost between 25 and 30 degrees of range of motion, 
strength, coordination, and fatigability associated with 
repetitive movement flares.

VA treatment record for May 2008 reveals that the Veteran was 
given a right heel lift.  VA treatment records for November 2008 
reveal that the Veteran's right leg was shorter than his left.

On VA orthopedic evaluation of the right knee on February 6, 
2009, the Veteran said that his right knee did not affect his 
daily activities.  Again, his knee was stable to varus and valgus 
stress testing with no gait abnormality.  Range of motion of the 
right knee was from "12-degrees flexion contracture" to 120 
degrees, and strength was 5/5.  The assessment was total knee 
arthroplasty with limited range of motion.  The examiner expected 
a loss of between 20 and 25 degrees of overall range of motion, 
strength, coordination, and fatigability associated with 
repetitive movement flares.  He was not precluded from sedentary 
employment.   According to an Addendum dated February 12, 2009 
from the same evaluator, which included review of records, the 
Veteran's right knee was stable and moderately disabling with 
repetitive movement flares daily.

The Veteran testified at his February 2010 travel board hearing 
that his right knee had gotten worse, which caused him to stumble 
from his built-up shoes, that he had difficulty climbing stairs, 
and that he could not walk very far without help.

The Veteran complained on VA evaluation of the right knee in 
September 2010, which included review of the claims files and 
examination of the Veteran, of weekly flare ups of pain and loss 
of knee motion, strength, and endurance.  He also reported what 
he described as occasional giving way.  

On physical examination, the Veteran walked with a bent right 
knee.  Shoe wear indicated that he dragged his right foot.  There 
was no effusion.  Range of motion of the right knee was from 15 
to 115 degrees without pain.  Range of motion was unchanged on 
repetition and was not limited by pain, lack of strength, 
endurance, or coordination.  However, there was no instability 
noted and quadriceps strength was 5/5.  The diagnosis was status 
post right total knee arthroplasty with residuals that included 
pain and lack of full extension.  The examiner explained that the 
notation of flexion contracture in the February 2009 evaluation 
did not mean that the knee was ankylosed at that angle, but 
rather that this was as far as the Veteran could extend his knee.  
Further, the examiner explained that the Veteran did not have any 
instability in his knee, and that the give-way previously 
reported was attributed to the lack of full extension and the 
Veteran stubbing his foot.  

To warrant a schedular rating in excess of 20 percent for the 
right knee disability prior to October 24, 2006, based on 
limitation of motion, there would need to be evidence of 
limitation of flexion to no more than 15 degrees or limitation of 
extension to 20 degrees or more.  However, motion of the right 
knee was from 10 to 110 degrees in August 2004.  When evaluated 
in June 2006, motion of the right knee was from 15 degrees of 
extension to 100 degrees of flexion.  Consequently, a higher 
rating is not warranted prior to October 24, 2006 for loss of 
knee motion.  

Because there is also no medical evidence of ankylosis, 
instability, or impairment of the tibia and fibula, a higher 
evaluation is not warranted from December 19, 2005 through 
October 23, 2006 for right knee disability under another 
diagnostic code for disability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5262 (2010).  

To warrant a rating of 60 percent for the Veteran's service-
connected right knee disability beginning December 1, 2007, under 
Diagnostic Code 5055, there would need to be medical evidence of 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  However, a rating in excess of 30 
percent, but less than 60 percent, can be assigned with 
intermediate degrees of residual weakness, pain or limitation of 
motion, adjudicators are instructed to rate by analogy to 
Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg 
extension), or 5262 (impairment of the tibia and fibula).  

It was noted on VA evaluation in February 2009 that the Veteran's 
right knee did not affect his daily activities and that right 
knee strength was 5/5.  When evaluated in September 2010, range 
of motion was unchanged on repetition and was not limited by 
pain, lack of strength, endurance, or coordination; quadriceps 
strength was 5/5.  Consequently, the medical evidence does not 
show severe painful motion or weakness of the right knee since 
December 2007.

A rating of more than 30 percent, but less than 60 percent, is 
also not warranted by analogy to other possibly relevant 
diagnostic codes.  A rating in excess of 30 percent is not 
warranted under Diagnostic Code 5256 because there is no evidence 
of ankylosis of the right knee.  Because the Veteran underwent a 
successful arthroplasty of the right knee in October 2006 and the 
knee has subsequently been described as stable, a 40 percent 
rating is not warranted under Diagnostic Code 5262 for nonunion 
of the tibia and fibula with loose motion requiring a brace.  
Finally, a rating in excess of 30 percent is not warranted under 
Diagnostic Code 5261 because extension of the right leg was never 
limited to more than 15 degrees.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, although the Veteran has reported that his knee gave way, 
examiner have consistently found no evidence of instability; 
there is no clinical evidence in support of a finding of 
subluxation or lateral instability; and a medical examiner has 
attributed this reported symptom to the Veteran's foot not in 
full strike, causing him to stub his foot.  See Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) 
(Observing that it is the Board's responsibility to evaluate the 
probative value of all evidence presented).  Consequently, a 
separate compensable evaluation is not warranted for instability 
of the right knee under Diagnostic Code 5257.   

As limitation of flexion of the right knee has not been severe 
enough on any of the above-noted evaluations to warrant a 
compensable evaluation, a higher rating is not warranted for this 
knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 
(2004), which involves rating compensable limitation of flexion 
and extension of the leg as separate disabilities under 
Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements 
and 38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not show knee symptomatology that, 
based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 
38 C.F.R. § 4.45, more nearly approximates the criteria for an 
evaluation in excess of 20 percent from December 19, 2005 through 
October 23, 2006 for limitation of flexion or extension of the 
leg.  Range of motion in June 2006 was from 15 to 100 degrees, 
which warrants a 20 percent rating for limitation of extension 
and a 0 percent rating for limitation of flexion.  Despite 
subjective complaints of numbness and weakness in June 2006, 
strength of the right lower extremity was noted to be 5/5.  There 
is no medical evidence of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  The evidence also does not show 
symptomatology warranting an evaluation in excess of 30 percent 
beginning December 1, 2007 for limitation of extension of the 
right leg.  In fact, the limitation of extension to 15 degree in 
September 2010 only warrants a schedular rating of 20 percent.  
Moreover, strength was 5/5 in February 2009 and it was noted in 
September 2010 that range of motion was unchanged on repetitive 
motion and was not limited by pain, weakness, lack of endurance, 
or incoordination.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau and Davidson, supra.  

In this case, the Veteran is competent to report his knee 
symptoms, which have included pain, difficulty walking with foot 
drag, and difficulty climbing stairs.  His complaints are also 
credible to the extent that they reflect pain.  The Veteran's 
complaints have been considered, however, the percent rating 
effective from December 19, 2005 through October 23, 2006 is 
primarily based on the objective measurement of knee motion, as 
discussed above.  With respect to the rating effective December 
1, 2007, the Veteran has not specifically complained of severe 
pain or weakness of the right knee and strength was 5/5 on VA 
evaluations in February 2009 and September 2010.  Moreover, the 
evidence does not show the severity required for a higher 
schedular rating based on the applicable symptomatology under the 
other rating codes for the knee, such as ankylosis; and clinical 
evidence has consistently shown the knee to be stable.   

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2010).

The medical findings do not indicate that the Veteran's right 
knee disability causes "marked" interference with employment.  
Although the Veteran retired from work several years ago, it was 
noted in February 2009 that he was not precluded from sedentary 
employment.  There is also no evidence of frequent periods of 
hospitalization due to this service-connected disorder.  
Consequently, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation for the right knee 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

As the preponderance of the evidence is against the increased 
rating claim denied above, the benefit-of-the-doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial rating in excess of 20 percent from December 19, 2005 
through October 23, 2006 and in excess of 30 percent beginning 
December 1, 2007 for right knee disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


